ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES PARU ee

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU
CAHIER DES CHARGES DU CONTRAT DE CONCESSION
FORESTIERE

SODEFOR 13/03

Entre :
1° la communauté locale et le peuple autochtone BALUMBE, des villages de MONKERO,
NSAMBA, MABAKO, BOSO ASUKA, LOMPOKO, BOLONGO, GBELEGBESE du
groupement des ELEKU dont la liste des composantes est reprise en Annexe 1,
Situés dans :
Le groupement des ELEKU,
Le secteur de MAMPOKO,
Le territoire de BOLOMBA,
Le district de l'EQUATEUR,
La province de l'EQUATEUR,
en République Démocratique du Congo, représentés par Mrs les notables :

N° | Localité Nom et Prénom Fonction

01] MONKERO | BONGWANZA ELOKO MOKONDA | Chef de groupement et Chef
02 | MONKERO EKATAMBALA Richard Chef de terre

03 | MONKERO BOKUNDWELO NGBOKO Notable

04 | MONKERO NKAENDE BOYELA Notable

05 | NSAMBA EBWAOMOTO BOYELA Notable

06 | NSAMBA NGALE BOFEZA Notable

07 | BOLONGO MONDONGE BATEKO Notable

08 | BOSO ASUKA | ELENGA ANDRE Notable

09 | GBELEGBESE | MOPUNDJWA JOSEPH Notable

10 | MABAKO LOKOTONGO EBENGI Notable peuple autochtone
11 | MABAKO NDJEMBE MUMBIANGE Notable peuple autochtone

7
LW

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Past 202

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 La +

représentés par Mrs les représentants des populations au comité de négociation :

N° _|Localité Nom et Prénom Fonction

1 __| MONKERO BIKOKO BIKOKO Directeur de l'école
2 | MONKERO IFELO BANGA FECKO Enseignant

3 | LOMPOKO IBONDU NDIMWAKO Humanitaire

4 NSAMBA NKALE EBWA Enseignant

5 | BOSO ASUKA ALESOA NGANGA Enseignant

6 BOSOMBA IBOLA BOKALANGA Humanitaire

7 __| GBELEGBESE LILONGA ERIC Infirmier

8 MONKERO BOKUNDELO NGBOKO Notable

9 | BOKANZA LOKENGO EBENGO Enseignante
10 | BOSO ASUKA MAPALA CONSTANT Agriculteur

11_| MONKERO ISAKA MOKONDJA Enseignente
12 | BOBANGA LOKWA BOMOLO Humanitaire
13 | MONKERO BOBESA LOKENYO Enseignant

14 | LOLANGA BATEKO MONDONGE Infirmier

15 | LOLANGA MONYAMA ISONGO | Enseignant

16 | MONKERO BYELO MONDONGE Agriculteur

17_| MABAKO BOKOTONGO Chef de village
18 | MABAKO NDJEMBE Notable

Et ci après dénommés « la communauté locale » et « le peuple autochtone », d’une part ;
Et

2° la société d'exploitation forestière dénommée la Société de Développement Forestier, en
sigle SODEFOR immatriculée au registre de commerce sous le numéro N.R.C. 32414-KIN
ayant son siège au n°2165, avenue des Poids Lourds, ville de KINSHASA, en République
Démocratique du Congo, représentée par son Gérant Statutaire Mr José Albano MAIA
TRINDADE qui a donné délégation de signature à Mr Erasme KIAMFU MULETSE,
Directeur du Bureau d'études et Statistiques.

Et ci-après dénommée « le concessionnaire forestier », d'autre part ;
PARU DEn
Le 1:

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES

Page 3 sur 62
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 ‘

Etant préalablement entendu :

Que la Compagnie Forestière et de Transformation, en sigle CFT, était titulaire du titre
forestier n°013/03 selon la convention N°013/CAB/MIN/AFF-ET/03 du 25 mars 2003 portant
octroi d'une garantie d'approvisionnement en matière ligneuse jugé convertible en contrat
de concession forestière comme notifié par la lettre n°4908/CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008.

Que la CFT qui a cessé d'exister a cédé cette concession à la SODEFOR comme le
confirme le Ministère de l'Environnement et Conservation de la Nature suivant

aunèlé m° 031/c48/ninfecw-7/25 [anne 2013

CHAPITRE 1°* : DES DISPOSITIONS GENERALES

Article 1°":
Le présent accord constitue la clause sociale du cahier des charges du contrat de
forestière.
Il a pour objet principal, conformément à l’article 13 de l'Annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des
infrastructures socio-économiques et services sociaux au profit de la communauté locale et du
peuple autochtone.
Il vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre premières
années du contrat de concession, et se rapporte aux quatre premières assiettes annuelles de
coupe, conformément à l’article 1 de l'Annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet accord
couvre alors une période de cinq années, comme l'indique l’article 17 de l'Annexe 1 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de cinq assiettes
annuelles de coupes.

Atticle 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier une quelconque
clause du présent accord.

1 2: 3 4 5 6 8 9 10
FR ESIA le of
11 12 13 14 15 1 17
0 ol eus WATT
CFT ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES ÉLnt

<aPLEQNTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03
) NC CHAPITRE 2 : OBLIGATION DES PARTIES
Le

/: SECTION 1F : OBLIGATIONS DU CONCESSIONNAIRE FORESTIER

Article 4 :

igations spécifiques légales, telles que prescrites par l’article 89, alinéa 3, point c, du
ode forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale et du peuple autochtone, la
réalisation des infrastructures socio-économiques ci-après :

- Construction, aménagement des routes :

Rehabilitation d’une route Localisation Nombre
F D Gbelegbese-
Réhabilitation (cantonnage manuel) de la route Bolongo 21 kms
. Gbelegbese-
Construction de 4 ponts Bolongo 04
- Réfection, équipement des installations hospitalières et scolaires :
Type de bâtiment et équipement Localisation Nombre
Réfection d'une école primaire de 3 classes en briques cuites
de 144 m° de surface Mabako ÿ
Réfection d'une école secondaire de 3 classes en briques
cuites de 144 m° de surface DONS à
Construction de salle des professeurs en briques cuites de 30 Monkero et 2
m? de surface Mabako
Acquisition d'équipements école (machines à écrire et Monkero et 2
polycopieuse) Mabako
RU) = : z
Réfection d'un centre de santé en briques cuites de 54 m? de Bolongo 1
surface
Acquisition d'équipements pour le centre de santé Bolongo 1
Acquisition produits pharamceutiques pour le centre de santé Bolongo 1

- Facilités en matière de transport des personnes et des biens :
Les facilités en matière de transport des personnes et des biens sont décrites en Annexe 15.

- Autres :

2
ZÆ

CFT

K

Page 5 sur 62

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Article 5 :

Comme indiqué à l'article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité,
Sont apportées en Annexe 8 des informations plus détaillées se rapportant aux engagements
prévus à l’article 4 du présent accord et concernant :

1) les plans et spécifications des infrastructures ;

2) leur localisation et la désignation des bénéficiaires ;

3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des
services ainsi que ;

4) les coûts estimatifs s'y rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes et pistes, il est
noté de manière indicative pour chaque tronçon concerné :

+ __Le plan du tracé et le kilomètre qui lui correspond ;

+ La nature des travaux routiers à réaliser ( ouverture, réhabilitation, etc.) ;

+ __Les ouvarges d'art à installer ( ponts, radiers, ou) :

+ Les engins et le matériel à mobiliser pour la réalisation ( bulldozer, chargeuse,
niveleuse, camion-benne, etc.) ;
Les temps d'utilisation à prévoir pour chaque engin et matériel,
Les coûts d'utilisation correspondants par unité de temps.

Article 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des 4
assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et
calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice de la communauté locale et du peuple autochtone ayants droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement (cf. article 11), par affectation, chaque année et quelle que
soit la zone exploitée, de 11,5 % du total des ristournes de manière à mutualiser les coûts
récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la concession ;
un programme prévisionnel chiffré d'entretien et de maintenance, sur les 4 années à venir, des
infrastructures socio-économiques déjà réalisées au bénéfice de l'ensemble des
communautés locales et/ou peuples autochtones riverains ayants-droit sur la concession
forestière est joint en Annexe 11.

Sr

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES FER
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels administratifs, le
Comité de Gestion Local, prévu à l'article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

Article 8 :
Concernant les frais de fonctionnement, autres que les rémunérations des personnels
d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produits pharmaceutiques,
etc. le concessionnaire apporte sa contribution en en finançant gratuitement le transport
depuis Kinshasa ou une autre ville plus proche.

Atticle 9 :
À compétences égales, le concessionnaire forestier s'engage à recruter la main d'œuvre de
son entreprise au sein de la communauté locale et du peuple autochtone.

Article 10 :
Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale et le peuple autochtone des droits d'usage
traditionnels lui reconnus par la loi, notamment : <
- le prélèvement de bois de chauffe ;
- la récolte des fruits sauvages et des chenilles ;
- la récolte des plantes médicinales ;
- la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercices de ces droits, de l'alinéa 1° ci-dessus, sont définies & xe 12.
Le concessionnaire s'engage à en faire mention dans le plan d'aménagement de la
concession.

Article 11 :
Ilest institué un fonds dénommé « Fonds de Développement » pour financer la réalisation des
infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et
Fe

Le Fonds de Développement est constitué du versement par le concessionnaire d'une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée, publié dans le guide
opérationnel de la Direction Inventaire et Aménagement Forestiers. Les volumes de bois
considérés sont portés sur les déclarations trimestrielles de production de bois d'œuvre.

1 2 3 4

EX

dE 12 13 14 6
æ | Jos Gi (4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Pas rez
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 Er

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût total
des travaux d'infrastructures socio-économiques présentés à l’article 4 ci-dessus. Ces 10%
constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le
bloc d'exploitation considéré qui regroupe 4 assiettes annuelles de coupes et sont
remboursables à la fin de la période considérée.

Atticle 12 :
Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la communauté
locale et du peuple autochtone.
Sur demande de la communauté locale et du peuple autochtone, le concessionnaire forestier
accepte qu'un représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 13 :
Outre un président désigné par les membres de la communauté locale et du peuple
autochtone et travaillant sous la supervision du chef de la communauté et du peuple
autochtone, le CLG comprend un trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

Atticle 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier ou d’un tiers
défini d'un commun accord par les parties, si d'autres facilités bancaires ne sont pas
disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au CLG, selon
:-des modalités fixées de commun accord par les parties.

£

SECTION 2 : OBLIGATIONS DE LA COMMUNAUTE LOCALE

Article15 :

à unauté locale et le peuple autochtone s'engagent à concourir à la gestion durable de
la concession forestière et à contribuer à la pleine et libre jouissance par le concessionnaire
de ses droits.

Atticle16 :
La communauté locale et le peuple autochtone s'engagent à collaborer à la lutte contre le
braconnage et l'exploitation illégale dans la concession forestière et à sensibiliser leurs
membres à cette fin.

lé HN [e pee
=. 64 VA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES ee

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Article17 :
La communauté locale et le peuple autochtone s'engagent à collaborer avec le
concessionnaire forestier pour maîtriser tout incendie survenu à l'intérieur de la forêt concédée
ou dans une aire herbeuse attenante à la susdite forêt.

Article18 :

La communauté locale et le peuple autochtone s'engagent à prendre toute disposition
appropriée pour que ses membres contribuent à la protection du personnel et du patrimoine
d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres de la communauté locale et du peuple autochtone, entraîne
réparation.

Atticle19 :
La communauté locale et le peuple autochtone s'engagent à collaborer avec le
concessionnaire forestier pour que les voies établies par ce dernier pour l'évacuation de son
bois ne soient pas utilisées par d'autres exploitants, sauf exercice d’un droit lié à une servitude
légale ou conventionnelle.
De même, la communauté locale et le peuple autochtone s'abstiennent de favoriser l'accès à
des fins illégales des susdites voies aux communautés et/ou peuples autochtones non
LEA de la concession forestière.
\ >

1 2

HAPITRE 3 : SUIVI DE LA MISE EN ŒUVRE DU PRESENT CONTRAT

Article20 :
d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
Sent contrat, il est institué un Comité Local de Suivi (CLS).

Atticle21 :
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus de la communauté
locale et du peuple autochtone en dehors des membres du CLG.

Les parties acceptent que l'ONG , représentée par Mr/Mme/Mlle
siège en qualité de membre effectif du CLS.

Article 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui concerne
la réalisation des infrastructures socio-économiques et le calendrier y afférent.
Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.

1 2 3 4 5 6 7 8 9 10
PAL EE ET
Be Die] halo]  [w
CFT ONG

ee ae pee ques RU ELU RE QUE LOUIS QUSOUUIE HOUSE

à l'ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l'Administrateur
de Territoire.
Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur
convocation de l'Administrateur de Territoire, à l'initiative de l’une des parties au présent
contrat.
Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par
tous les membres présents.

Article 24 :
Il est versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé de
commun accord entre les parties.
Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement. Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures présenté par le présent accord.

CHAPITRE 4 : CLAUSES DIVERSES
SECTION 1 : REGLEMENT DES DIFFERENDS

Article 25 :
Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties.
A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers organisée par l'arrêté ministériel n°103/CAB/MIN/ECN-
T/JEB/09 du 16 juin 2009.
Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit
commun.

Atticle 26 :
Pour l'exécution du présent contrat, la communauté locale et le peuple autochtone ont le droit

de se faire assister par une personne physique ou une ONG de leur choix.
Le Fa

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Fast 10 sur 60

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Article 27 :
Le présent accord qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent
accord.

SECTION 2 : DISPOSITIONS FINALES

Article 28 :
Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties,
à l'Administrateur de Territoire, à l'administration forestière provinciale et à l'administration
Centrale des forêts pour son annexion au contrat de concession forestière.

4
Faità Lelansga le 16 br 2012 ae

Administrateur du Territoire

S

KASHAFALI FUNDIKO Administrateur du territoire

Pour la communauté locale et le peuple autochtone “= __

N° | Nom et Prénom Fonction Signature

Chef de groupement et Ed
01 | BONGWANZA ELOKO MOKONDA Chef de terre :

02 | EKATAMBALA Richard Chef de terre NE.
03 | BOKUNDWELO NGBOKO Notable D—7

04 | NKAENDE BOYELA Notable Sp

05 | EBWAOMOTO BOYELA Notable 7

a
06 | MONDONGE BATEKO Notable nt.

07 | NGALE BOFEZA Notable KW”

08 | MOMPUNDJWA JOSEPH Notable

PALYES

CFT ONG

Page 11 sur 60

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

09 | ELENGA ANDRE Notable

10 | LOKOTONGO EBENGI Notable P A B

11 | NDJEMBE MUMBIANGE Notable P A

12 | BIKOKO BIKOKO Président CLN 5 FR 8
13 | IFELO BANGA FECKO Vice Présid CLN EE

14 | IBONDU NDIMWAKO Mbre CLN

15 | NKALE EBWA Secrétaire CLN HE —

16 | ALESOA NGANGA Mbre CLN 3 Pate es

17 | IBOLA BOKALANGA Mbre CLN

18 | LILONGA ERIC Mbre CLN V2 à *

19 | BOKUNDELO NGBOKO Mbre CLN 7

20 | LOKENGO EBENGO Mbre CLN ÉR,

21 | MAPALA CONSTANT Mbre CLN Ee Fr.

22 | ISAKA MOKONDJA Mbre CLN Me"

23 | LOKWA BOMOLO Mbre CLN (Ee-

24 | BOBESA LOKENYO Mbre CLN BE
25 | BATEKO MONDONGE Mbre CLN RE

26 | MONYAMA ISONGO Mbre CLN LA

_| BYELO MONDONGE Mbre CLN SDS

Page 12 sur 60

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Pour le concessionnaire forestier

OPPE4

Nom Titre Tampon et signature.
Erasme KIAMFU M. Directeur <

Autres témoins

enenen ee

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Fees
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 ——

Annexe 1 : Composantes de la communauté locale et du peuple autochtone concernés
par ce Cahier des Charges provisoire

Annexe 2 : Garantie d’Approvisionnement n°13/03

Annexe 3: Arrête ministériel de notification de convertibilité n°4908/CAB/MIN/ECN-
T/15/JEB/2008

Annexe 4: Carte des territoires coutumiers de la communauté locale et du peuple
autochtone

Annexe 5: Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l’accord portant clause sociale

Annexe 6 : Liste et description des infrastructures socio-économiques à financer par le
Fonds de Développement

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le Fonds de Développement

Annexe 8 :Plans et devis des différentes réalisations prévues

Annexe 9 : Budget prévisionnel du Fonds de Développement

Annexe 10 : Chronogramme prévisionnel de réalisation des infrastructures

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisés en accord avec ce cahier des charges

Par 44
7

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES PSS en

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03
Annexe 12 : Budget prévisionnel fonctionnement CLG et CLS

Annexe 13: Modalité d'exercices des droits coutumiers de la communauté locale et du
peuple autochtone

Annexe 14 : Conditions d’accès négociées aux ressources financières par le CLG

Annexe 15 : Calcul prévisionnel du fonds de développement

Annexe 16 : Facilités en matière de transport des biens et des personnes

Annexe 17 : Accord du Ministère de l'Environnement et Conservation de la Nature à la
cession de la Concession 013/03 de la CFT à la SODEFOR

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Fées 1ssur cn

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 1 : Composantes de la communauté locale et du peuple autochtone concernés
par ce Cahier des Charges provisoire

Sept villages sont concernés par le présent accord de clauses sociales pour les 4 premières
assiettes annuelles de coupe : MONKERO, NSAMBA, MABAKO, BOSO ASUKA, LOMPOKO,
BOLONGO et GBELEGBESE.

Chefs de terre :

Localité Nom et Prénom
MONKERO EKATAMBALA RICHARD
NSAMBA EBWAOMOTO BOYELA
MABAKO BOSAKWA BATOFE

Chefs de clan :

Localité Nom et Prénom
LOKENYO BONDJOLO

MONKERO NKAENDE BOYELA
EBWAOMOTO BOYELA

NSAMBA NGALE BOFEZA

BOLONGO MONDONGE BATEKO
BOSAKWA

MABAKO KUNGULU

LOMPOKO MOMPONGO Jean

BOSO ASUKA NGANDIKE NGINGA

GBELEGBESE BANGA Joseph

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES rs
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 __-

Ces sept villages font partie du groupement des ELEKU

Le Groupement des ELEKU, représenté par son chef de groupement, certifie qu'à la date de
Signature du présent accord, que seul existe sur son territoire concerné par les 4 premières
assiettes annuelles de coupe le peuple autochtone BALUMBE et qu'il est représenté au
présent accord.

Le chef de groupement :

BONGWANZA ELOKO MOKONDA

<Esr

Page 17 sur 60
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03
Annexe 02 : Garantie d'Approvisionnement n°013/CAB/MIN/AFF-ET/03 du 25 mars 2003

à

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE
GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 0/3 /caB/MIN/ArF-ET/03 DU 2 5 HARS 2003
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

€ ENTRE à La République Démocratique du Congo, représentée par le
j Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

ET n La Compagnie Forestière de Tshela (CFT), représentée par
« Monsieur JOAO MANUEL MAIA TRINDADE,
ci-après dénommé l'Exploitant,

PRÉLIMINAIRE

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel
n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

LM Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet

1975 fixant les attributions du Département de l'Environnement, Conservation de la

Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

ET

Page 18 sur 60
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme,

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ; «

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
& transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située à Tshela, dans
la Province de Bas-Congo, d'une capacité annuelle de 10.000m3 de produits finis,
nécessitant un approvisionnement en grumes de 36.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d’approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la CFT cfr, Lettre n° 012/02/AAT/NGML/AT/CFT/KN/03 du 22 février
2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la CFT en lui octroyant
G une garantie d'approvisionnement en remplacement partiel de la garantie couverte
par la convention n° 018/94 du 27/01/94 de 244.000 ha ;
E E [VI E QUI

Article 1* : La garantie d'approvisionnement porte sur un volume théorique
annuel de 28.000 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)
Iroko 1.000
Tiama 1.500
Wenge 500

Kosipo 2.000
Sipo 1.500
Sapelli 2.000
Ebène 100
Acajou d'Afrique 2.000
Jatandza 1.300 f

Page 19 sur 60
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

3

Mukulungu 1.500
Tola 1.000
Olovongo 1.200
Longhi 1.000
Fuma 1.400
Limbali 1.000
Bosse clair 700
Dibetou 900
Bilinga 400
Tshitola 1.800
Dabema 900
Padouk 1.000
Niove 800
Oboto 700 *
Etimoe 600
Aiele 500

Le Mubala 400
Wamba 300
Total 28.000

Artice 2 : Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :
Province _: Equateur District : Equateur
Territoire : Bolomba Localité î
Lieu $ Superficie forestière: 70.000 ha
Article 3 : Cette forêt ou portion de forêt est circonscrite dans les limites

suivantes :

F AuNord : A aprtir du confluent des rivières Lulonga et Lompoko,
æ tracer une ligne droite jusqu'à la rivière Isokungu en
= € passant par le village Boso-Mouki

AuSud : A partir du village Bokanza, tracer une ligne droite
jusqu'au confluent de la rivière Lofemo et son
embranchement qui prend sa source vers la source de la

, rivière Lokondzi ; ensuite prolonger cette ligne droite
jusqu'au confluent de la rivière Botangambala et son
embranchement prenant sa source du côté de la rivière
Lofemo ; prolonger encore cette ligne droite jusqu'au
confluent des rivières Ekimate et Bokofe ; de ce point
rejoindre par une ligne droite le confluent des rivières

st ÿ; Ikomoti et Ibali ; CZ

PEL
16 17

Est : A partir du confluent des rivières Ikomoto et Ibali,
rejoindre par une ligne droite la source de la rivière
Isokungu et descendre celle-ci jusqu'à son intersection
avec la ligne droite tracée depuis le confluent des rivières
Lulonga et Lompoko en passant par le village Boso-Mouki;

AlOuest : Le fleuve Congo, partie comprise entre le village Bokanza
et la rivière Lulonga ensuite remonter cette dernière
jusqu'à la rivière Lompoko.

Article 4 : Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.

Articles : Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les

cours d'eau et les lacs, ainsi que le droit d'utiliser les routes

- publiques pour transporter, à titre privé, des produits forestiers
—— exploités ainsi que les produits de transformation.

Article 6 : En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la

convention n°018/94 du 27/01/1994; EE

4 » 6 { ë ÿ | __10
PAC
| 144 15

Page 21 sur 61
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

5

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions ‘prises par le Ministère en matière
d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables si le volume sur pied le permet.

Article 7 : La présente convention est effective à la date de sa signature
jusqu'au mois de décembre 2019 .

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

c

Fait à Kinshasa, le? 5 HS 2003

SIGNATAIRES AUTORISES
Cl LE MINISTRE, !
m
Monsiéür JO4O MANUEL MAIA TRINDADE  =Jr/jules V -
Pour la CFT
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

. Exploitant

. Cabinet du Ministre

. Secrétaire Général à l'ECN

. Direction de la GF

. Gouverneur de Province

. Coordinateur Provincial de l'ECN

ouBuNE

Page 22 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Sanetuoly SL

ù

000'O21= 101 H91L34nS Le N
: .
400006 [7777777 2sn3ovoauvn sroisusans KE
LL 330nvwaa sroissaans

vebvog.0508

DHOOO'O!Z :319141H34NS
An8zonb3,] ap souos4 oquolog 2p 2410/1110

«5 373,20 #N3/VA N3 341S3401 LNANANNOISIAOHddV.A ILNvuvOl

nid ;

- VE

ONG

61
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES ÉRRERE

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 _

Rapport des superficies exploitables des titres forestiers N°039/DIAF/SG-ECN/SMM-
DIR/2011 Du 15 aout 2011

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa. le 1 5 AUUI 2011
MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME

n° LB Ÿ DIAF/SG-ECN/SMM-DIR2011

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE
DIRECTION PES INVENTAIRES
ET AMENAGEMENT FORESTIERS
| DIAF

Transmis copie pour information à :

- Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme

- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la Nature

- Monsieur le Directeur de La Gestion Forestière

{TOUS) à Kinshasa/Gombe

Concerne : Transmission rapport des superficies.
exploitables de vos titres forestiers

À Monsieur le Gérant Statutaire de la CFT.
à KINSHASA/LIMETE
Monsieur le Gérant Statutaire,

Par la présente, je vous transmets en annexe, le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur la localisation administrative de ces
titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaitant bonne réception de la présente et de ses annexes, je vous prie
d'agréer, Monsieur Le Gérant Statutaire, l'expression de mes sentiments distingués.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES pris
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 Es. 7
/
it il superficies s des tiers
EX Superficie exploitable des concessions forestières ï
Société Territoire Province | Superfici Superficie Pourcentage
e exploitable/h | exploitable
ha a (%)
CFT Lisala Equateur 100 000 | __46900 | 46,90
CET Ubundu Orientale 123 000 98 400 80,00
CEÆT Bolomba = Equateur 70 000 53 700 76,71
CFT Bomongo et Ku Equateur _ | 250 000 148 675 59,47
CET Yahuma et Isa | Orientale | 200 000 147 468 73,73
743 000 495 143 67,00

Note : La superficie jugée exploitable s'élevé à 495 143 ha soit 67% de la superficie totale
de l'ensemble des titres forestiers concédés à CFT.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 03: Arrête Ministériel de notification de convertibilité n°4908/CAB/MIN/ECN-
T/15/JEB/2008 du 6 octobre 2008

RÉPUBLIQUE DÉHOCRATIQUE DU CONGO Kinshasa, lo 5 OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N° 40% JCAB/MIN/ECN-T/15/JEB/2008

Le Ministre

À Monsieur le Gérant Statutaire de la CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°18

Monsieur Le Gérant Statutaire,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°013/03 du
25/03/2003, située dans le Territoire de Bolomba, Province de l'Equateur remplit
les critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005
fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de La présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Gérant Statutaire, l’expression de ma considération
distinguée.

José E.B. ENDUI

Avenue Papa Tec (Ex-des Cliniques) n°15 Kinshasa Combe
B.P. 12.481 E-mail : rde_minex@yahoo.fr

Page 25 sur 61

12

Page 26 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 4: Carte des territoires coutumiers de la communauté locale et du peuple

autochtone
à Répubique Démocratique du Congo FORErT
Fe Garantie d'Approusionnement 13/03 Qkcpi RESSOURCES
à CFT Bolomba ail MANAGEMENT
LU LES

N

À E

TEUN

+
van

+ Autre village
Nom Surface (ha) Œ Village signataire

“70 Réseau Hydrographique
Assiette Annuelle de Coupe
ET Assiette Annuelle de Coupe 1
IBM Assictte Annuelle de Coupe 2

AAC 4

Source M ssictte Annuelle de Coupe 3
GA 7287 SI) nent | ne de Cure à
h/25èm _ |53700/25=2148ha PRE CI EE Assotis Annuolle de Coupe
dl Ecart AAC _|(2197-2 114 / 2 114)*100 = 4% Word Merabr CL timte_ Groupement LE
; = 5 E ] [emouarsme viesae | EL] Sarantie dapprovisionnement || Ë
pe, r —— — =
nsiove nersvve nésove

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe05 : Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l'accord portant clause sociale

Page 27 sur 61

Présence Rombre.de
Date Lieu Principaux participants Objet de la réunion d'un pv |Personnes
présentes
14/03/2012 | Bolomba RE du Civilité, présentation de la mission Oui 03
16/03/2012 | Monkero | Chef de groupement Civilité, présentation de la mission Oui 04
‘ Identification et vérification des villages :
19/03/2012 | Monkero | population concairiés Oui 36
Population de Sensibiliation sur le processus de s:
2-VOSRUIE | CbesgRess Gbelegbese et Nsamba | clause sociale Qui 4
Population de Monkero | Sensibiliation sur le processus de e
22/03/2012 |" Monkero | et Boso Asuka clause sociale Eat A
Population de FRE
23/03/2012 | Gbelegbese | Gbelegbese, Lompoko, En le processus de Oui 82
Maboko et Bolongo
À Désignation de délégués du Comité de ‘
27/03/2012 | Bosomba | population Négociation Oui 30
; Information sur les choix des projets :
02/05/2012 | Boso Asuka | Délégués des villages himUbautirSs Oui 12
Membres du Comité de | Formation des négociateurs sur les k
04052012: ]|. Monkers Négociation techniques de communication Qui ES
Election des membres du CLG et du
07/05/2012 | Monkero | Délégués des villages CLS et cloix des projets Oui 42
communautaires
Membres du CLG et du | Formation aux outils de gestion des E
14/05/2012 |  Monkero CLS CLG et CLS Oui 26
Membres du Comité de | Complément des choix des projets 5
05/2012; || Monkéro Négociation communautaires où 18
Présentation d'une synthèse des
26/05/2012 | Monkero | Chef de groupementet | ecités réalisées au cours de la Non 16

mission

Actualisation signature

Les PV indiqués sont joints.

Ainsi que :

Page 28 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

e La lettre de la personne habilitée à négocier pour le concessionnaire forestier

SOCIETE DE DEVELOPPEMENT FORESTIER
SODEFOR

Route des Poids Lourds n° 2165 - KINSHASA - GOMBE.
ù # à

DELEGATION DE SIGNATURE

Je soussigné José Albano MAIA TRINDADE , Gérant Statutaire de
la SODEFOR, certifie donner délégation de signature à

Monsieur Erasme KIAMFU MULETSE
Directeur du Bureau d'Etudes et Statistiques

afin de signer au nom de la Société,

la Clause sociale du Cahier des charges du Contrat de Concession
Forestière avec le Groupement ELEKU, pour la Garantie
d’Approvisionnement n° 0143/2003 située dans le Secteur de
Mampoko, Territoire de Bolomba, Province de l'EQUATEUR.

Ainsi fait à Kinshasa, ce 10 décembre 2013, pour servir et faire valoir
ce que de droit.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES RES RATEE

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

+ Lettre de demande et d'approbation de la participation d'une ONG au processus de
négociation et de mise en œuvre de l'accord de clause sociale

Demande participation d'une ONG au processus de négociation et de suivi de l’accord
de clauses sociales
(Cf. article 21 ; AM 28/N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010)
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier, 1 exemplaire pour l'ONG)

Nous, communautés locales et peuple autochtone de
représentés par :

gi Ron NN:

demandons que l'ONG .
représentée par...
et dont le siège social / bureau est situé à
participe aux réunions de négociation et soit membre effectif du comité local de suivi (CLS) de
l'accord de clauses sociales portant sur les Assiettes Annuelles de Coupe ..........................

du re:scsrecneenarenmenténsnee

Etablieile msi Bosnie

Signatures des représentants de la communauté locale et du peuple autochtone :
1) 2) 3) 4)

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Fos

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Lettre d'approbation de la participation d’une ONG au processus de négociation et de
suivi de l’accord de clauses sociales
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention de la communauté
locale,1 exemplaire pour l'ONG)

Je:soussigne MF seussrsagcoenns cesatangieréteennsssseesge ts , dûment habilité pour négocier l'accord
de clauses sociales du concessionnaire forestier représenté par
559 00 DÉS An A DRE RER ASS A LÉ ADP TN VE D AA approuve la

participation de l'ONG

représentée par Mr

aux différentes phases de la négociation et en tant que membre effectif au comité local de
suivi de la clause sociale du titre

conformément à l’article 21 de l'Arrêté Ministériel N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07
JUIN 2010).

Etablie le ................... ÉTÉ PSNRTRSNP ET NE RER pour faire valoir ce que de droit

Signature du représentant habilité du concessionnaire forestier

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

° Lettre de

la communauté

locale et du peuple autochtone et,
concessionnaire forestierconcernant la consignation du Fonds de développement dans
les comptes du concessionnaire forestier.

Page 31 sur 61

Demande de consignation du fonds de développement dans les comptes du
concessionnaire forestier

(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier)
Nous, communauté locale et peuple autochtone de

représentés par :

œm D UE" WIN:

demandons que le concessionnaire forestier …
consigne dans ses livres et sous la forme d'un compte spécifique le montant du fonds de
développement y compris le montant de l'avance de 10% du coût total des travaux
d'infrastructures socioéconomique dénommé comme « préfinancement » selon l’article 11 de

l'accord de clause sociale.

réponse du

La comptabilité de ce fonds est de la responsabilité du comité local de gestion, le

concessionnaire forestier agissant que sur ordonnancement du comité de gestion.

Etabliée; 16"... EN DT

Signatures des représentants de la communauté locale et du peuple autochtone :

L) 2) 3) 4)

5) 6) 7) 8)

1 2 3 4 5 7 8 9 10

72 D 74 FL EZz

Part

VAE

CFT

#AK

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES RAC
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 | "

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière
signé le ..…........….. entre le concessionnaire forestier ........................ , d'une part, et la

communauté locale et le peuple autochtone de .................................. d'autre part, pour la

garantie d'approvisionnement N° située dans la Province ..............… District de
35555 - Territoire de: ssucssssesssss
Nous attestons que le concessionnaire forestier ........................ a crédité le ..........… , en

ses livres, le compte de la communauté locale et du peuple autochtone
open le DES d'UnésoMmmMme. de... ralenti ere MIBRTES
et chiffres) correspondant à 10% du montant du coût des infrastructures retenues et ce,
conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

à
ab

33 61
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Res

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

e Liste des destinataires des lettres d'invitation à la négociation

N° Localité Nom et Prénom Fonction

01 MONKERO BONGWANZA ELOKO MOKONDA Chef de groupement

02 MONKERO EKATAMBALA Richard Chef de terre

03 MONKERO BOKUNDWELO NGBOKO Notable

04 MONKERO NKAENDE BOYELA Notable

05 NSAMBA EBWAOMOTO BOYELA Notable

06 NSAMBA NGALE BOFEZA Notable

07 BOLONGO MONDONGE BATEKO Notable

08 BOSO ASUKA ELENGA ANDRE Notable

09 BGELEBGESE MOMPUNDWA JOSEPH Notable

10 MABAKO LOKOTONGO EBENGI Notable PA

11  MABAKO NDJEMBE MUMBIANGE Notable PA

12. MONKERO BIKOKO BIKOKO Président CLN

13. MONKERO IFELO BANGA Vice Président CLN

14 NSAMBA NKALE EBWA Secrétaire CLN

15 LOMPOKO IBONDU NDIMWAKO Membre CLN

16 BOSO ASUKA ALESOA NGANGA Membre CLN

17 BOSOMBA IBOLA BOKALANGA Membre CLN

18 BGELEBGESE LILONGA ERIC Membre CLN

19  MONKERO BOKUNDELO NBGOKO Membre CLN

20 BOKANZA LOKENGO EBENGO Membre CLN

21 BOSO ASUKA MAPALA CONSTANT Membre CLN

22 MONKERO ISAKA MOKONDJA Membre CLN

23 BOBANGA LOKWA BOMOLO Membre CLN

24 MONKERO BOBESA LOKENYO Membre CLN

25 LOLANGA BATEKO MONDONGE Membre CLN

26 LOLANGA MONYAMA ISONGO Membre CLN

27 MONKERO BYELO MONDONGE Membre CLN

28 MONKERO IYOKO MATA MAYOKI Président CLG

29-BOLONGO MONDANGA YELO Membre CLG

30 BOLONGO NDJANGA BOMOTO Membre CLG
MONKERO: BONGWANZA OKE Membre CLG
BOSOMBA NKUMU BIKOKO Membre CLG
BOSOMBA EKUKU EYUNDOLA Membre CLG

VE LE BISOKE BOYELA Membre CLS

RTS BOKEKA Membre CLS

5 6 7 8 9 10

n
o
B

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Pass Ysur el
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 us

Annexe 06 : Liste et description des infrastructures socio-économiques à financer par

la société

. Réhabilitation des routes : réhabilitation (par cantonnage manuel) de 21 km de route

entre les localités GBELEGBESE et BOLONGO

Réhabilitation de ponts : 4 ponts situés sur la route reliant les localités GBELEGBESE
et BOLONGO

Réfection d’une école primaire de 3 classes et 1 bureau en briques cuites revêtues à
MABAKO

Réfection d’une école primaire de 3 classes et 1 bureau en briques cuites revêtues à
MONKERO

Acquisition d'équipements pour les ecoles de MABAKO et MONKERO : une machine à
écrire et une polycopieuse manuelle pour chacune des écoles

Réfection d’un centre de santé en briques cuites revêtues à BOLONGO
Acquisition d'équipements pour le centre de santé de BOLONGO
Acquisition produits pharmaceutiques pour le centre de santé de BOLONGO

La construction des bâtiments scolaires est réalisée en briques cuites avec crépissage
intérieur et extérieur en ciment et tôles galvanisées(type BG 28/15). Les fondations sont
en briques cuites.

Les salles sont plafonnées en contreplaqué et équipées en table-bancs et tableau.
Chaque salle a une dimension extérieure de 8 mètres sur 6 mètres. Les salles sont
réalisées dans un seul bloc (pas de salle séparée) et le bureau des professeurs (6X5m)
est isolé. Ce dernier est réalisé avec les mêmes matériaux que les salles. Les devis et
plans font l'objet d'annexes spécifiques.

La construction du centre de santé est faite de la même manière que les bâtiments
scolaires.

Les équipements du poste de santé ansi que les produits pharmaceutiques sont
indiqués dans le devis détaillé.

3 4 5

| LH |
LS

11 12 SE 14 15

LÉ it Lu

Page 35 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le fond de développement

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES LE Me
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 a

Annexe 8 :Plans et devis des différentes réalisations prévues
1. Coût prévisionnel de réfection de 2 bâtiments scolaires de 3 classes en briques cuites

(16.514 $/batiment)
À bâtiment scolaire de trois salles
en briques cuites Longueur 18,00 m Largeur 800 m Surface 14400 mf
Coût Salaires Coût fournitures extérieures
Paramètres | Unité | largeur | épaisseur| Longueur! Nombre | Cube pi Prix
Norbre de jours 60 Es m - 15 | 500 75,00
Coût journalier chef maçon 9_| [Charpente m : 18 | 4700 846,00
Nombre chef maçons 1_| [Ciment fondation sac 50 kg : 30 ; 22,00 660,00
Coût horaire maçons 5 Ciment pavement sac 50 kg 30 - 22,00 660,00
Nombre maçons 1 ITôles de 3 m Tôle GB 28 120 - 16,00 1920,00
Nombre de jours 60_| [Sable melangé m - 6000 | 7,00 420,00
{Coût journalier chef menuisier 7 sable fin m - 25,00 6,00 150,00
Nombre chef menuisier 1_| [brouette graver m - 10,00 2,00 20,00
(Coût journalier menuisiers 5 | |[moelon m - 65,00 10,00 650,00
Nombre menuisiers 1 [Clous de tôle kg 12 - 3,00 36,00
Calculs [Clous de 150 kg E 12 - 3,00 36,00
{Salaire chef d'équipe maçon 540 [Clous de 120 Kg - 12 - 3,00 36,00
{Salaire maçons 300 Clous de 100 kg - ul - 3,00 36,00
Clous de 80 kg - 14 - 3,00 42,00
[Sous total Salaires maçons 840 | |Clous de 60 y - 10 - 3,00 30,00
[Salaire chef d'équipe menuisier 420 Clous de 40 Kg 10 : 3,00 30,00
Clous de 20 kg 14 : 3,00 42,00
Portes en bois panneaux] _ Unité 3 - 100,00 300,00
Fenêtres en bois Unité 15 ‘990,00
Briques cuites Unité 16 500 1.650,00
Salaire menuisiers 300 Bancs/Tables Unité = 60 6 000,00
Sous total Salaires menuisiers 720 Tableau Unité 3 : 35,00 105,00
Tables simple Unité 4 - 15,00 60,00
Chaises en bois Unité 4 - 15,00 60,00
Quincailerie (serrures, :
Sous total Salaires 4 560 ss...) È forfalt (a 1 - 100,00 10008
! fournitures extérieures 14 954,00
Réce oûts
Coût salaires 1.560,00
Fournitures extérieures 14954,00
Total chantier 46 514,00

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES M
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 =

2. Coût prévisionnel de réfection d’un bâtiment scolaire : salle des professeurs en briques

cuites (deux salles prévues en raison de2.990$)
1 sale de professeur en briques

cuites Longueur 600 m Largeur 50 m Surface 3000 m°
Coût Salaires st Coût fournitures extérieures
Paramètres Unité |'largeur | épaisseur | Longueur] Nombre | Cube des Prix
[Nombre de jours T_25 Charpentes m 4 47,00 188,00
[Coût jpumalier chef maçon 9 Chewrons m° 3 5,00 15,00
Norbre chef maçons. 1] [Ciment sac 50 kg = 14 22,00 308,00
Coût purnaier maçons 5 | [Tôesec2 Tôte 25 ! 16,00 400,00
[Nombre maçons 1 Sable mélangé m 25 7,00 175,00
[Nombre de purs 25 Sable fin mi G 600 36,00
[Coût journalier chef menuisier 7 Brouettes gravier m 6 2,00 12,00
Nombre chef menuisie: 1 [Moellons m 16 10,00 160,00
(Coût jpuralier menuis:ers 5 fes de tôle Kg 2 300 | 6,00
Nombre menuisiers 1] [Cious de 150 kg 2 ET 6,00
Caicuts [Cious de 120 kg 2 3,00 6,00
[Saraire chef d'équipe maçon [Cious de 100 Kg 2 300 6,00
Salaire maçons [Cious de 80 Q 2 3,00 600
[Cious de 60 Kg 2 3,00 600
(Cious de 40 +9 2 3,00 6,00
[Sous tai Salaires maçons (Cious de 20 g 2 3,00 6,00
[Portes en bois 2 100,00 200,00
[Fenetres en bois 3 66,00 198,00
Briques cuites 3500 010 350,00
Salaire chef d'équipe menuisier (Chaises 3 15,00 45,00
Tables 3 15,00 45,00
[Sataire menuisiers Etagères 2 30,00 60,00
Sous total Salaires menuisiers Banc 100,00 -
(res ao, [7 100,00 Lacs
{Sous total Salaires Sou 2 340,00
2
Coût salaires
Fournitures extérieures
Total chantier 2 990,00

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Péfe SRE EE

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

8; Coût prévisionnel de réfection d’un centre de santé en briques cuites
1 bétiment centre de santé en
briques cuites Longueur 800 m Largeur 600 m Surface 48,00 m°?
Coût fournitures extérieures
Paramètres Unité | largeur | épaisseur | Longueur] Nombre | Cube er Prix
[Nombre de jours [Charpentes m 6 47,00 282,00
(Coût journalier chef maçon 9 | {Chevons m 5 5,00 25,00
Nombre chef maçons 1 [Ciment sac 50kg | à
(Coût journalier maçons 5 | [Toesec2s Te
Nombre maçons 1 Sable mélangé m 25 7,00 175,00
Nombre de jours 40 Sable fin m 9 6,00 54,00
[Coût journalier chef menuisier 7 Brouettes gravier m 8 2,00 16,00
[Nombre chef menuisier 1 Moellons m 26 10,00 260,00
Coût journalier menuisiers 5 | [Cious detée Kg a 300 12,00
Nombre menuisiers 1 | [Clous de 150 1g a 300 12,00
Calculs Clous de 120 kg 2 300 600
Salaire chef d'équipe maçon 205 |  |Cious de 100 kg 2 3,00 6,00
Salaire maçons 25 | |Ciousde 80 | _k E 300 12,00
[Cious de 60 kg 3 300 200
[Clous de 40 Kg 3 300 9,00
[Sous total Satsires maçons 630 | |Cious de 20 ka 4 300 12,00
Portes en bois unité 5 100,00 500,00
| Fenetres en bois unité 5 66,00 330,00
a Briques cuites unité 5 500 0,0 550,00
[Salaire chef d'équipe menuisier | _280 | [Chaises unité 5 15,00 75,00
Tables unité 5 15,00 75,00
Salaire menuisiers 200 | |Etagères unité = 4 30,00 120,00
Sous total Salaires menuisiers 480 Banc unité 1 110,00 110,00
| [Tableau unité 1 35,00 35,00
| Quincaillerie Su F
[Sous total Salaires 7 | 1110 | Sous total fournitures extérieures
Coût salaires
Fournitures extérieures
Total chantier

Page 39 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

4. Equipement prévisionnel centre de santé

Equipements centre de santé

P.U $ US P.T. $US

300
200

DESIGNATION

Appareil de réanimation pour nouveau-nés

Armoire métallique

Armoire vitrine métallique

Aspirateur de mucosité

Bassin rectangulaire inox

Bassin réniforme inox

Boîte à gants

nps|nln

Boîte métallique inox

Microscope + réactifs

Lit d'accouchement

nl

Lit d'examen
Lit d'hôpital
Marteau percuteur
Matelas d'hôpital
Négatoscope

& lu lu fu [un lun Lun [un un lan [un lun lan
D
œ

Panne de lit

Pèse-personne

Potence

Poubelle à pédale

Stérilisateur poupinel

Stéthoscope

Stéthoscope obstétrical

Tabouret tournant

Tensiomètre ordinaire

[Thermomètre

Trousse médicale

n
4 un [en Lun Lun fan fan Lan L'an fun Lan Lan L'an [en Lan lan lun Lan Lun fun |en Lan [un un [an [un lan lan [un

Divers pinces médicales pce 5.

11 12

CFT

Page 40 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

5. Produit pharmaceutiques centre de santé

Ets Fm REFERENCE”

V/Bon de Commande N°
N/Bcn de Livraison N
Kinshasa, le
Mme, Mr Sté

DOIT POUR CE QUI SUIT :
DéSignation

ER, 02 Re Prer72|
L_LPD ESS DTA

ODA
CLIS:

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Pare At surst

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 SE

ETS. “LA REFERENCE”

Mson VIANOVA
{fon : mate Labo Ref de Labo FACTURE N°.Z2:Æe4mA
(4 NRC : 317 BDD Id. Nat. : 69262 Y

Procredit Bank n° 1301-06100404-120
Av. Comm

E CR 964. Smmk
Tél: 0999994598 - 0899873870

:V/Bon de Commande
:N/Bon de Livraison
‘Kinshasa, li
Mme, Mr, St

777 % narsille_ hop ft) 25 mm 25 ponte. |
Lu) 39

7000 (#4 ALT ot A2 UAA
ALP VE L/1/D OIL
A PR

4 À Le LE (D À d O0D À

Li Chooasehe steel le 0) Ca nË] #30 8
à fa 4, au lu D Song L.05D 108 LOL. SIDE |

y 2

D nt à Brshencsirm)
LAC tu px La ie 2, —

D À ,, ID A

2 Ze OT À a? 077 À

22206 /o1 Z LD À LI LOOF

LOPP) VATSTS d'age 257 dé LODÉ

Les marchandises vendues ne sont ni reprises ni échangées.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES FA RSIrsE

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

6. Equipements des écoles (machine à écrire et polycopieuse)

ee

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES

Page 43 sur 61
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

ae

FACTURE-PROFORMA

Uac Spri Invoice No: Datea
Papererie UAC 10005 __.8-Aug-2013 ’
NRC 33927/ ID NAT K 27511 N Supplers Ret Oïher Roference(s)

No 917,Av.Bes Congo,Gombe-Kinshasa
No:.Impot-A0700202D js

Customer
Cash Fournisseur

HT Descripion of Go:
N

Quantty Rate per Amount
Fra Cogolaise

4 Machine Stencil Rd 2200 4 Pce 651.009.00 Pce  651,000.00

TE pertes ___! 651,000.00,
Aout Cnargeable (n words) E £DE
Franc Six Hundred Fifty One Thousand Oniy TAX BREAK UP

;. 561.206.90

sent

89,793.10
651.000.06
D]
for Uac Spri
Dectaration
* Offre Verbale sauf changement du prix ou rupture de
Stock ”

Authorised Signatory

This is a Computer Generated Invoice

œ fFerok,
D Li Ï AT . TE

En

NE mn

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Pase Asur el

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 FE

6. Réhabilitation (cantonnage manuel) piste rurale et réfection des des ponts

DEVIS PREVISIONNEL ENTRETIEN ROUTE ( CANTONNAGE MANUEL)
piste rurale et réfection des ponts

MATERIAUX NOMBRE
Machette
Bêche
Houe
Coupe Coupe
Rateau
Brouette
F. Main d'œuvre
TOTAL

c.U/$

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES el

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Dévis prévisionnel école de trois classes en briques cuites

Plan Ecole de trois salles de cours en briques cuites avec bureau du Directeur

Page 46 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Plan type d'une salle des professeurs

Salle des Profess
1 grande table
3 chaises

25m

Réception au du Préfet
1 bureau
? chaises

1 étagère 25m

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES PRE SEE

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Pian type centre de santé

Plan centre de santé en briques cuites

6m

Salle de consultation Labo et Accueil

Salle d'accouchement Salle d'observation

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES PER AAUre

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 9 : Budget prévisionnel du Fonds de Développement

Budget prévision: lu Fonds éveloppement communauté des ELEKU - CFT 013/03
Réalisation es Montant (US $)
(Construction et aménagement des routes SEE SG EE
Réhabilitaton (cantonnage manuel) de la route reliant 25600 | 5. 1200
{Gbelegbese/Monkero à Bolongo/nkou Nsamba | ;
(Construction de 4 ponts 4 $ 6778, $ 2711200
IRéfection, équipement des installations scolaires ethospitalière] | L |
— + + [____]
(Construction école de 3 classes en briques cuites Mae once — fruss | 2 Je osonfs 250200
Equipement machine à écrire pour l'école ___fMonkero (machine 1 _|S 30300fS 30300
Equipement polycopieuse pour l'école Mas (polycopieuse 1 fs 7o700)s 707,00
(Construction bureau des professeurs en briques cuites ÎMabako, Monkero Tbureau 2 $ 292000[$ 598000
(Construction centre de santé en briques cuites (centre | 1 ]$ 502900f$ 502900
Equipement du centre de santé Equipement | 1 |S 334000[S 334000
Médicament centre de santé ES $ 209293
Jutes En ne us
! l |
Ce ns ns Lu on fe ne Un Se fe ps |
TOTAL REALISATION $ 84950,93

[Coût de fonctionnement des Comité Local de Gestion et de Suiu

[Fonctionnement du CLG
(Fonctionnement du CLS
TOTAL FONCTIONNEMENT {maximum 10% Coût des ravaux des Infast === 1]
EE —————_— ———— DE
(Coût d'entretien etde maintenance ET [|
= a ———
TOTAL FONDS DE DEVELOPPEMENT 103 068
Montant prévisionnel pour le Fond de Développement : $ 103 068,00
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux : $  8495,09

mn
œ
(]
4

‘OBUOIOQ € UES 9p aAU I IuawE PEU IL WAUUOrSAOIOY|

obuoiog 8 ques ap aauso uowsodnb}

es ap aaueo vognagsuoo)|

(suiz) eqwesu oBuorog|
-crwour-esea6ereq8 ao vogeqeupa|

piant cmmrew lannerzwiemarznr|r mu 1

STANNOISAIHA SYAIONVNIA XN14 530 NV3TEVL

mag 1d9 £OEL 149

S91MON1SEJUI Sep UoHeSIJ291 ep jeuuolsiAe1d euwe1Bouoiy) : OL eXeUuY
£0/ET HOAHGOS 20 : AUALLSHAHOA NOISSHINOI AG LVHLNOD NQ
SHOUVHI S4Q AHIHVI NG ATVID0S 4SNVT9 VT LNVALILSNOI AH099V

T9 1NS 6t 2824

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES SEL 2

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisés en accord avec ce cahier des charges

Le choix de la communauté et du peuple autochtone a été de prendre en charge les coûts
d'entretien et de maintenance des infrastructures est assurée par le Fonds de Développement
par l'affectation, chaque année et quelle que soit la zone exploitée, de 11,5 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures déjà
réalisées sur l'ensemble de la concession.

Le programme d'entretien et de maintenance sur les 4 prochaines années des infrastructures
socio-économiques financées par le fonds de développement soit :
+ __2 (deux) écoles de 3 classes avec bureau des professeurs
+ 1 (un) centre de santé, le tout réalisé en briques adobe revêtues avec plafonnage et
équipements scolaires et sanitaire
° L'entretien de 21 kms de route et de 4 ponts
a été établi.

Le programme quinquennal prévisionnel d'entretien et de maintenance a établi sur la base
d'un budget de 11.877 $ (montant estimatif).

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES ea
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 _———

Programme d'entretien et de maintenance CFT GA 013/03 gpt ELEKU

Quantité prix unitaire Total
1. Peinture de tous les batiments
Chaux [ 1 y | Slbaimen  [s 1,00
pinceaux brosses L_& Pièce Î 10,00
main d'œuvre | 2 jours 5jbafñment $ 5,00
TL plaque à
m3 _ |
jour
3. Equipements salles de classe
(abieaux L 56 tableaux 6fsalles [$  3500[$ 210
[able bancs 2 table banc fsalles ÏS _10000[$ 1200
4. Toiture de tous les batiments
IToles 3 Ï le | 5Jbaïment $ 16,00) $ 240
main d'œuvre 1 __[ ju | SJbaiment 600j$ 30
(5. Autres
[Gment 2 sac SJbaïment $ 200$ 220
serrure 1 __ | sue | Slbatment $ 500[S 25
Chaise 1 chaise Slbaîment $ _1000]$ 50
Autres IE 532
paumell porte/fenêre [| 2 | paumele | 5Jpaiment $ 200[$ 20
(6. Piste et ponts
Piste 21kkm [$ 35000] 7350
Pont 4lpont [$ 50000] 2000
TOTAL entretien et maintenance 4 ans : $ 11877

7
Era
7
€

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Page 52 sur 61

Annexe 12 : Budget prévisionnel fonctionnement de membres du CLG et CLS

Budget prévisionnel fonctionnement CLG et CLS ELEKU
NOMBRE DE NOMBRE DE MONTANT
RUBRIQUES MEMBRES REUNION JETONS TOTAS

CLG 10 16 10,00 | $  1600,00

CLS FU 0 16 [S  1000[$ 160000!

1. Déplacement membres Fe |

CLG 10 16 "300[5 480,00]

CLS 0 | #6 300[$ 48000)

2. Frais de tenue de réunion Po

CLG 10 16 400|$ 640,00

CLS 10 16 400|$ 640,00

ssmacsis

3. Forfait papèterie (an) | —_

CLG 4 100,00 | $ 400,00

CLS Em 10000!$ 40000!
$ 6240,00

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Fes rit

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 nee

Annexe 13 : Modalités d'exercice des droits coutumiers de la communauté locale et du
peuple autochtone

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale et le peuple autochtone des droits d'usage
forestiers lui reconnus par la loi notamment :

e le prélèvement du bois de chauffe et sticks pour la construction.
e la récolte des fruits sauvages, chenilles et champignons

e la récolte des plantes médicinales

° la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.
1) Prélèvement du bois de chauffe et sticks pour la construction.

SODEFOR s'engage à garantir l'exercice de ce droit. La communauté locale et le peuple
autochtone ont le droit de prélever tout bois mort sur toute l'étendue de la concession. Ils ont
également le droit de récupérer en forêt, les déchets de grumes ainsi que le reste de branches
des arbres exploités par SODEFOR, à l'exception des souches elles-mêmes.

De même, la communauté locale et le peuple autochtone ont le droit de couper pour besoin de
construction, tout stick, sur toute l'étendue de la concession. Néanmoins, pour des raisons
évidentes de sécurité, la communauté et le peuple autochtone éviteront d'exercer ces droits
dans les blocs où l'exploitation est en cours.

Afin d'assurer à la communauté locale et au peuple autochtone une réserve foncière pour
leurs futures activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une
zone affectée au développement rural. Cette zone comprendra les défrichements actuels ainsi
qu'une partie des forêts de terre ferme. Dans ces zones, outre les activités agricoles, les
communautés locales pourront aussi effectuer les prélèvements destinés au bois de chauffe, à
la fabrication de charbon de bois (makala) ou à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en cours
de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.

Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois mort,
tout prélèvement est interdit :
#_—La série de conservation qui garantit la protection de zones à haute valeur écologique ;
h

à

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Page Sesur 1

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

e La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion … ;

+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

2) Récolte des produits forestiers : fruits, chenilles, champignons et plantes
médicinales

Afin de garantir le plein exercice de ce droit par la Communauté locale et le peuple
autochtone, SODEFOR s'engage à mettre en place une équipe socio-économique qui aura
pour mission d'établir, avec la Communauté locale et le peuple autochtone la liste des produits
forestiers autres que le bois d'œuvre. Il s'agira en particulier de produits forestiers :

+ à usage alimentaire (fruits, chenilles. champignons, etc.)
* à usage médicinal (feuilles, écorces, racines, etc. )
° à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la Communauté
locale et le peuple autochtone des règles acceptables (périodes, distances de récolte etc.)
permettant à la Communauté locale et au peuple autochtone d'exercer pleinement ces droits,
sans toutefois gêner SODEFOR dans ces activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté et le peuple autochtone
éviteront d'exercer ces droits dans les blocs où l'exploitation est en cours.

3) Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, SODEFOR s'engage à garantir à la Communauté locale et
au peuple autochtone l'exercice du droit de pêche et de la chasse coutumière, sur toute
l'étendue de sa concession.

Cependant l'exercice de ce droit devra se faire dans les conditions définies par, l'arrêté n°014
du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant réglementation de
la chasse d'une part et, d'autre part, dans le respect des conventions internationales ratifiées
par la ROC sur la protection des espèces menacées, en particulier la CITES.

Sera ainsi affichées dans différents lieux publics, en particulier au bureau du Comité de
Gestion la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, SODEFOR interdit à ses agents et à ses véhicules le transport d'arme
de chasse et de viande de brousse.

La Communauté locale et le peuple autochtone s'engagent à signaler toute personne qui
s'adonne à la chasse ou pêche illégale dans la concession.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Fear ol

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03 = ü

Annexe 14 : Conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SODEFOR, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l’entreprise et que le comité local
de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale, à la suite de versement des
recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SODEFOR, s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans
le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées
par les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont accompagnées
des procès-verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l’entreprise/concessionnaire SODEFOR, soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison

sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité

Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et

les membres de l'équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des

membres du CLG pour s'assurer de la qualité de la construction et du respect du
ramme de réalisation.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Paie S6 sur El

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de désaccord
au niveau du CLS et enfin par la juridiction la plus appropriée.

Annexe 15 : Calcul prévisionnel du fonds de développement

Comme indiqué lors des négociations, il est approuvé par tous que le cubage des grumes est
réalisé sous aubier et que les volumes indiqués dans le tableau de calcul du fond de
développement sont également sous aubier.

+ 5$/m des bois de classe 5
+ 4 S/m° des bois de classe 1
+ _3$/m° des bois de classe 2

+ _25$/m des bois de classe 3

e  2$/m des bois de classe 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES "8° 97%" 67

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Tableau : Méthode de calcul des volumes des AAC devant abonder le Fonds de développement
Méthode de calcul des volumes des AAC devant abonder les fonds de développement

Etapes Outils ou méthodes Application

Bolomba : 13/03
identification de la surface utile ----3x Document DIAF F=re 3 53700 hectares

Détermination de la surface des AAC ASS

=== 2148ha

1/25ème de la surface utile en

respectant la règle d'un écart maximal
[de 5% entre la plus petite et la plus
grande

Positionnement des AAC

Selon logique d'exploitation

[aac2 [| 2129hectares
[aacs T° 2uéhectres |

[Aaca  [ _ 2148hectares

En l'absence d'inventaire
[d'exploitation ou d'inventaire
d'aménagement, ont été utilisées les
données ayant servi à l'établissement]
[des demandes de conversion; à savoirl
 - - = ÿ|ies inventaires SPIAF sur la
Éconcession ou sur des zones proches.
sur ces chiffres nous avons appliqué
un coefficient de prélévement de
(60% sur les essences qui allaient être

Détermination du volume des AAC

En fonction des inventaires d'exploitation

ou en fonction des inventaires d'aménagement

ou en fonction des inventaires SPIAF — =

Page 58 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Tableau : Volumes des AAC

AAC1 AAC2 AAC 3 AACA
Surface en | Surfaceen | Surface en
ha ha ha

Surface
totale en ha

Surface en ha

Volume /ha SPIAF Volume/ha
(données proches : | coefficent de
Soformo/Boende | prélevemant de

Page 59 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Tableau : Prévision des contributions au fonds de développement

Prévisions Contributions de CFT au fond de développement de la Garantie 13/03 Bolomba

AAC 3 ] Volume Recettes
Volume | Recettes | total totales

387 1548

258 1032

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES Paie FOSC ET

DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

Annexe 16: Facilités en matière de transport des personnes et des biens par le
concessionnaire forestier

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire forestier
s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un nombre limité des
personnes rattachées aux villages du Groupement ELEKU dont les forêts sont concernées par
les quatre AAC du premier bloc quadriennal.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions ni
d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique liées
au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce transport à
15 personnes par ponton, selon les dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l'objet d'un échange de courrier entre le comité local
de gestion et l'entreprise. La personne désignée remet à chaque personne enregistrée une
note attestant qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y compris
lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la
surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut pas être
tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De ce
fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de SODEFOR Bolomba La facilité est également accordée entre le siège de SODEFOR
Bolomba et KINSHASA.

L'ordre de priorité est basé sur l'enregistrement des demandes.

Page 61 sur 61

cession de la Concession 13/03 de la CFT à la SODEFOR.

Ÿ/
Kinshasa, le 4

Article 3

Le secrétaire Général à l'Environnement et Conservation de La Nature est chargé de DR |
l'exécution du présent arrêté, qu entre en vigueur à la date ce sa signature,

ARRETE MINISTERIEL N°/CAB/MIN/ECN-T/25/BNME/2013 DU À
AUTORISANT LA CESSION DE LA CONCESSION FORESTIERE_N°013/03.

44

LE MINISTRE DE L'ENVIRONNEMENT, CONSERVATION DE LA NATURE ET TOURISME; Savon NS ELA

Vu la constitution, spécialement en son article 93:

Vu la loi n°011/2002 du 29 août 2002 portant Code forestier, spécialement en son
article 95:

& octroi d'une garantie d'approvisionnement en matière
5 mars 2003 conclu encre La République Démocratique du
Congo et ia Compagnie Forestière et Transformation + CFT-;

Considérant que cette garantie d'approvisionnement a
Commission interministériel instituée par le décret n°05/116 du 24 octobre 225
fixant les modalités de conversion des anciens titres forestiers en contrats de
ère et partant extension de moratoire en matière

lemande de cession de concession forestière faite par La société CFT en date
août 2013, au profit de la Société de Développement forestier, - SODEFOR

ONG

ARRETE :

Article 2
de la signature du présent arrêté, la SODEFOR est subrogée aux droits et

Annexe 17 : Accord du Ministère de l'Environnement et Conservation de la Nature à la

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION FORESTIERE : titre SODEFOR 13/03

PRoces VERBAL DE SIGNATURE DE LA
CLAUCE STCIALE DE CAMNÉR De cHRE DE
-Z ŒNTRAT DE ŒNŒSTON FORETERE O/3/03 A
Sa LANSA/GRoPEuENT Et ELERU/TERR. Bolougg

Le
SON FOR

D :

î l'An deux mille freise, le deigième pou ù mais
de dumbre, Une ep Conhre RON San) Le pepo lchen
$ locale T peuple urtrchteme, la Gueke uk, lt

€ te ê) ‘ se SOL 3 la Len le
À faubhhen, les ve a Lolan Demers
5 Dec 2 babe 2 una à nus
ES mue ea pe bande
né Co end Papi ali de la 043/03<
| PT Rodant- Ceke nt Corn Voou Je kcale À
| hive @& cv d ELEKV, a
IR GE er EE
13 pl her tant nobke Ace) autmit@nt- | a
S Sud SopereR dope robe Aah
$ En ds qu, noù éobhsms + Sens @ pro @rvthel
Fat > Lolange 16:
PE Grropemedr Le : as 1
ll BaEumaex  Caurfl HASHA FAR
FES + MED
verre RE
Te Gates Eee Pnss cg 1er uw? ea
Tapie £ CL NeTes Moniëro EE Fc)
Le Lo Malte Poe NéMERS Aa < NS È ee
fonce RATHAE Rob msues :

- ee (a >
FT FENG And NOMRE NERO Doong
NoTres JA LE» LB NOM RofE2? :

EAU EL ND MH Rois jrycg N
+ es BLElo . Modonge x

Mission de faohhdion C

V

PROCES VERBAL DE NEGoGAToN DE LA
C)GNATURE DU CAMER DE CHARGES DE
CNCESSION  FORESTERE EN TERRIMDIRE DE
BOLOMBA A  LOLANGA / FRVATEUR.

Lolança, A5 |42]2042

|A deux mi Île Meg, La qunrème our d& mas
de Humbre, lé Communal LTale : U EBv.pement
A3 ET En le reprétentant de lx Kuel LODE FOR
Hum s Akur dv reterilend- de hx Mie de File
ho à ar | de dla de Bolem By
en Âen Ce a n 1 2 ( j 105 che
db gp Ckk de File aontsiehs repreten feu
) AT, -..) En vue nêecTre— bed navre où
Cahier ds harpe Pour x GnCeHion 043 /o3.

Les fepkant dk la Mise de facih khon (mediales
le Kane) pérenke hs brique & le amledk de Je
claug ++ 8 à fente, <kpa Gyduisar À le Sencire
de lhke Clouse, en mask ur l'errek 23

rpréendut del SDERR peur ce pat, préfente

Fe soi (en Sphquesd leche de A M
de œlle-ci : CFT— CIE) 2x have le déea emen/
2e Ford Lotal de Développement FDL) en ET mr
le 2Apra vhk, le rech

TRS: cle ren Gmke, quelque vero Émergent, &
4 L che des LAN SU, Gmpt db dat 4

Le pat Of rm pur liomaht
nor QU même & ka lo C de Lvghor) ne le
F pas chairement, | le Gmuttimnaire Je TR CmnaiL
» Fa chenpersent " Aénrmminalies le Es
Crée en nous Un dk, qu'en es, 4
D] ni de divke be Ja T pleoc
pis Aer a! rs 7 Éd de à
2. . ee Port Ex priroel —hn krma d de
POP Corn munautare dent ls ne Réiore,d
PS dos Ja clause de tte he avuvk
fui £ 9 melés

F : + l el 2 La
À hacer Bpn Dre Le
+ peuple au ter bhe Le Gmmenaurlé lœ
1 | moclalrts nrren
cb Cpporbonéinest bio ra ee

ue ch FT. eo bee NUS populeho,

RS ge UE Re Re
PR Coomunaurhai pi / .
ns Of rs eee “Ta Chop rame
Bb} de quo, reus Ekbhc
L verbal @ Eu Gen Cluant es FA
Sie M sn £ it à Dé Nr
“A Aer EPEAT
Fu. 2,

us

CRL el grmpeuust T° Bel Fhextes

Trop ——
a + open. Br. Ro FA ,
"< tt Ekho = a Ge Cu ptax
| ES RR CL : ds E
1\e ape. oAR
6 ALAT af À BASE EE 4
lRAENd= Bay RANCE RO
E LEKE) 722 LAS Le Asurka
— Et y /
[32 hu che Fa does MAT. B—

SKA Lypie Ne
MOWKE Ro ee ;

area

AOÉENGy-EBRENGD — BEKAAZR . Ps
FfekeTene uUnARBR Ke

BoKEK sp FoTe Fa Folle EEE;
Proc VERBAL DE CHANGEMENT MX Nous

dE CERTAINS MEMBRE DU DOUTE DE
NEGoc: AT ON bu CHR MES CHARGES
Aka ©/2/03 loLA4nGA/ Boloues/Fuxee

LoLA4NGA, 15/42/2013

he ceux — M) }}e rei 7 le UN HEme DM ZE
mans + RËcem ; Fi vus rasta Le
lhen loue <T peuple œutreblme, Je :
de lentenirn nee (cncerneseat CF), la
bise ie T7 le Carr de la He
de fa hhahen, nl} Live à Lo Lemn à lécœyin,
dla Végriahn do Gke ds Charees à la 043/03.

Lt alle réunie , ils reel ave Préidemt
T pi Fa Lour- Inhcpeniba En in
plat MUtkhy de Rue), ne ven u
. ss Cu Sun ch APRES SEE es
1: TEMBANGO SONG BANGEO (Rénded)

2 IBoNDU Dim WAko (ie Péand),

à coke hab À das le fout de ampkk-
le Gil de Négstiehro Pour le Laon de Le Cour,
l& ppvlshen propete due le ceux pasmrs
ads pr ble Onet remplacés, par U deux aubs
(7? aps : F
4 fnioke Rikoko (CPS)

x lo Lenan (ha-Péncut)
{

Cle} <n Lo de & qv préside Que nv
Sablon + Senoms G peur (e> proës -Verhel.

Eat a Lolance, Lb 4 42joi3
Lu la Us de Rubi,

æ&lomm isurEm

e” À

/ A. AL
se à ELN ART CPE#'° Lota Fes
x Gean Fake Leetg

re ES
Je: Beat icons  ZYOKO are de a
CheP 2 Frou A re TT
: ads 1272
Gengerense Elo PE Ge hou
= 2 té

(CT
5 pe

et dite GE F

= a ol enorrmenca)
REPUBLIQUE DEMOCRATIQUE DU CONGO
Province de l'ÉQUATEUR
District de l’Equateur
Territoire de Bolomba

PROCES VERBAL D’INSTALLATION DU COMITE LOCAL DE SUIVI
DE LA CLAUSE SOCIALE DU CAHIER DES CHARGES DE LA SODEFOR
AVEC LES COMMUNAUTES LOCALES DU GROUPEMENT ELEKU

L'an deux mille treize, le seizième jour du mois de décembre, nous,
KASHAFALI FUNDIKO, Administrateur de Territoire de Bolomba, conformément à l'arrêté
ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du 07 juillet 2010 fixant le modèle d'accord
constituant la Clause Sociale du Cahier des Charges du Contrat de Concession Forestière, en
son article 13, et à la suite de la signature ce 16 décembre de la Clause Sociale du Cahier des
Charges entre la SODEFOR et les Communautés du groupement ELEKU du secteur
Mampoko, pour le compte de la GA 013/03, procédons ce jour à l'installation officielle du
Comité Local de Suivi des dites Communautés

Sachant que l'Administrateur du Territoire est, de par la loi, le Président du Comité Local de
Suivi, les autres membres de ce Comité élus par les Communautés locales de Eleku sont les
suivants :

N° NOMS et POST NOMS FONCTIONS SIGNATURE:

01 IBONDU NDIMOKO SECRETAIRE ee =
02 BIKOKO BIKOKO MEMBRE DE RE |
03 LOKENGO EBENGO ; MEMBRE CR

04 BISOKE BOYELA MEMBRE DA 22720
05 BOKEKA MEMBRE f GR.

06 | MAPALA CONSTANT MEMBRE LÉ
07 BIYELO BONDONGE MEMBRE Ta

08 LOKWA BOMOKO MEMBRE Ze LT.

En foi de quoi nous avons dressé le présent procès-verbal aux jour, mois et an que dessus pour
faire valoir ce que de droit.

ADMINISTRATEUR DE TERRITOIRE
SR PA

KASHAFALI Funbiko L }

REPUBLIQUE DEMOCRATIQUE DU CONGO
Province de l'EQUATEUR,

District de l’Equateur,

Territoire de Bolomba,

Secteur de Mampoko, Groupement Eleku

Procès-verbal d'installation du Comité Local de Gestion de la Clause
Sociale du cahier des charges pour le compte du Groupement Eleku.

L'an deux mille treize, le seizième jour du mois de décembre, nous,
KASHAFALI FUNDIKO, Administrateur de Territoire de Bolomba, conformément à l'arrêté
ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du 07 juillet 2010 fixant le modèle d'accord
constituant la Clause Sociale du Cahier des Charges du Contrat de Concession Forestière, en
son article 13, et à la suite de la signature ce 15 décembre de la Clause Sociale du Cahier des
Charges entre la SODEFOR et les Communautés du groupement ELEKU du secteur
Mampoko, pour le compte de la GA 013/03, procédons ce jour à l'installation officielle du
Comité Local de Gestion des dites Communautés.

Sachant que le Chef de Groupement est, de par la loi, le Superviseur du Comité Local de
Gestion, les autres membres de ce Comité élus par les Communautés locales de Eleku sont les
suivants :

N° NOM VILLAGE FONCTION SIGNATURE

|TYOKO MATA
MAYOKE

02 | ALESOA NGANGA BOSO ASUKA | SECRETAIRE

01 MONKERO PRESIDENT

03 | BOBESA LOKENYO | MONKERO TRESORIER

04 | MONDANGA YELO BOLONGO CONSEILLER

05 | DJANGA BOMOTO BOLONGO CONSEILLER

06 | BONGWANZA OKE MONKERO CONSEILLER

07 | NKUMU BIKOKO BOSOMBA CONSEILLER

08
09

BOSOMBA CONSEILLER

EKUKU EYUNDOLA

Représentant du concessionnaire désigné par celui-ci

N° NOM FONCTION SIGNATURE

01

En foi de quoi, ce procès verbal est établi en 7 exemplaires et légalisé ce 16 décembre 2013
par Monsieur KASHAFALI ra Si de Territoire de BOLOMBA..
té,

dé

